Exhibit 10.1

 

LOGO [g941955image1.jpg]      

7555 Innovation Way

Mason, OH 45040

United States

513-755-4100

August 4, 2020

Angela Wirick

Dear Angie,

I am pleased to formally extend this offer to you for your promotion to the
position of Chief Financial Officer. This letter will confirm the details of the
offer. This formal offer will remain open until the close of business on
August 6, 2020.

Position and Reporting Responsibilities:

Chief Financial Officer, reporting to Michael Carrel, President & Chief
Executive Officer

Effective Date:

Your tentative start date is set to August 6, 2020.

Compensation:

Your base salary will be $16,041.67 semi-monthly, which annualizes to $385,000,
and is subject to deductions for taxes and other withholdings as required by
law. This is an exempt position which means you are not eligible to receive
overtime.

In addition, you will continue to participate in the company’s annual Corporate
Incentive Plan (CIP) with a target potential of 50% of your base salary,
prorated based on your start date (see above). CIP payouts are expected to be
made to qualifying employees in cash on a lump sum basis on or about March 15th
following the end of the CIP year. You must be an active employee at the date of
CIP payout to be eligible to receive a CIP bonus.

AtriCure Equity:

You shall be issued two separate equity grants totaling $2,250,000 in value
pursuant to AtriCure’s Amended and Restated 2014 Stock Incentive Plan (2014
Plan). The first grant will be made effective as of your promotion start date
(see above) and will consist of an award of restricted shares (RSAs) of common
stock valued at $1,500,000. The number of restricted shares granted shall be
based on the Nasdaq market closing price on the grant date. The RSAs shall vest
over three years at a rate of 33.3% per year on the anniversary of the grant
date, subject to the terms and conditions of our standard RSA agreement and the
2014 Plan.

The second grant will be made effective on or about March 1, 2021 (or such other
similar date per our standard annual equity grant cycle) and will consist of an
award of performance shares (PSAs) valued at $750,000. The PSAs shall “cliff”
vest after the end of a three-year performance measurement period, subject to
the terms and conditions of our standard PSA agreement, including the
satisfaction of the performance goals therein, and the 2014 Plan.

At-Will Status:

This employment offer is not a guarantee of continued employment or any term,
privilege or condition of employment. Neither you nor AtriCure are bound to
continue the relationship established hereunder.

Acceptance Procedure:

To accept this offer, please sign below and return the signed offer letter to
Tonya Austin.

We look forward to the contributions you will continue to make at AtriCure and
to the professional and personal opportunities we will be able to provide to
you!



--------------------------------------------------------------------------------

LOGO [g941955image1.jpg]      

7555 Innovation Way

Mason, OH 45040

United States

513-755-4100

 

Should you have any questions regarding this offer, please feel free to contact
me at 612-839-2902.

Sincerely yours,

Michael H. Carrel

President and Chief Executive Officer

AtriCure, Inc.

CC: Tonya Austin

I, Angela Wirick, have read and understand the terms and conditions of this
offer made by AtriCure. My signature below represents that the terms and
conditions are acceptable to me. I also understand that my employment with
AtriCure is at-will employment and that I may at any time terminate my
employment with the company with or without notice. I also understand that
AtriCure, Inc. may at any time terminate their employment relationship with me
with or without notice. I further understand that any company benefits and
compensation plans offered to me during my employment are subject to change and
may change at any time at the company’s discretion.

Agreed:

 

/s/ Angela Wirick

    

August 6, 2020

Angela Wirick      Date